Title: From John Milledge to John Milledge, 8 February 1809
From: Milledge, John
To: Milledge, John



In Senate of the United States.  February 8, 1809

Be it known, That the Senate and House of Representatives of the United States of America, being convened at the City of Washington, on the second Wednesday in February, in the year of our Lord one thousand eight hundred and nine, the undersigned President of the Senate pro tempore, did, in presence of the said Senate and House of Representatives, open all the certificates and count all the votes of the electors for a President and Vice President of the United States; whereupon it appeared that James Madison of Virginia, had a majority of the votes of the electors, as President, and George Clinton of New York, had a majority of the votes of the electors as Vice President.  By all which it appears, that James Madison of Virginia, has been duly elected President and George Clinton of New York, has been duly elected Vice President of the United States, agreeably to the constitution.
sealIn testimony whereof, I have hereunto set my hand, and caused the seal of the Senate to be affixed this eighth day of February, 1809.

Jno. MilledgePresident of the Senate, Pro tempore.Attest,Sam A. Otis Secretary



